DETAILED ACTION
This is a response to the Applicants' file on 1/15/21. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 1/15/21 and 5/19/21 are in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US Pub. No: 2011/0095307).
Regarding claim 1, Huang et al disclose in figure 1a that, a light emitting device, comprising: semiconductor structure(100) including: a first region(104) having a first side (102) and a second side (106) opposite to the first side(102), the first region(104) configured to emit electromagnetic radiation; and a second region(120) connected to the second side (106) of the first region(104), a dielectric layer (132) at the first side (102) of the first region(104); a first contact (134)connected to the dielectric layer(132), and a second contact  (voltage and ground) connected to the second region(120). Paragraphs [0027-0029].

Regarding claim 2, Huang et al disclose in figure 1a that, wherein the first region includes one or more quantum wells configured to alternate between inversion and accumulation in response to a bias signal applied across the first and second contacts. Paragraph [0068].
Regarding claim 3, Huang et al disclose in figure 1a that, wherein each of the one or more quantum wells has a bandgap configured to electromagnetic radiation while alternating between the inversion and accumulation. Paragraph [0067].
Regarding claim 4, Huang et al disclose in figure 1a that, wherein the second region (120) includes a bulk semiconductor material configured to supply charge carriers to the first region (104) in response to a bias signal applied across the first and second contacts. Paragraphs [0027-0029].
Regarding claim 5, Huang et al disclose in figure 1a that, wherein the bulk semiconductor material is an N-type semiconductor configured to supply holes to the first region in inversion and electrons to the first region in accumulation. Paragraphs [0067-0068].
Regarding claim 6, Huang et al disclose in figure 1a that, wherein the electromagnetic radiation corresponds to ultraviolet (UV) light. Paragraph [0114].
Regarding claim 7, Huang et al disclose in figure 1a that, wherein: the first region (104)includes a first semiconductor material having a first bandgap energy; and the second region includes a second semiconductor material having a second bandgap energy that is greater than the first bandgap energy. Paragraphs [0067, 0069-0070].
Regarding claim 8, Huang et al disclose in figure 1a that, wherein the semiconductor structure further comprises a third region(102) connected to the first side of the first region (104) such that the third region(102) couples the first region(104) to the dielectric layer(132).
Regarding claim 9, Huang et al disclose in figure 1a that, wherein the third region(102) includes a third semiconductor material having a third bandgap energy that is greater than a second bandgap energy of a second semiconductor material included in the second region.
Regarding claim 10, Huang et al disclose in figure 1a that, wherein the third semiconductor material is an intrinsic of lightly doped semiconductor material.
Regarding claim 11, Huang et al disclose in figure 1a that, wherein: the dielectric layer (132) and the first contact collectively forms a first electrode (134); and the second contact is part of a second electrode (134).
Regarding claim 20, Huang et al disclose in figure 1a that, a light emitting device, comprising: a semiconductor structure(100)  including: an active region (104)having a first side(102) and a second side (106) opposite to the first side(102), the active region (104)configured to emit ultraviolet (LV) light, and a bulk region connected to the second side(106) of the active region(104); a dielectric layer(132) at the first side(102) of the active region(104); a first contact (134) connected to the dielectric layer(132), and a second contact(voltage and ground) connected to the bulk region. Paragraphs [0027-0029].
Allowable Subject Matter
Claims 12-19 are allowed.

Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844